DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: Figure 1 appears to have a line extending from the end portion, 46, of plate, 12, which appears to be missing a corresponding reference character and figure 4 shows an arrow pointing to the bottom of the second plate, 18, without a corresponding reference character, in addition to a “floating” reference character, 25, without particularly pointing to the structure it designates.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 51 recites, “The heat exchanger further comprises first and second end portions 44,46 extending inwardly of the respective first and second end edges 44,46, as will be further described below”, which should be corrected to designate “first and second end edges” with the appropriate reference characters by reciting - - The heat exchanger further comprises first and second end portions 44,46 extending inwardly of the respective first and second end edges 51,52, as will be further described below- -.
Paragraph 53 recites, “The peripheral sealing surface 32 of the first plate 12 may reciprocate with the peripheral sealing surface 30 of the second plate 30, with portions of the inner surfaces 14,20…”, which should be corrected to designate “the second plate” with the appropriate reference characters by reciting - - The peripheral sealing surface 32 of the first plate 12 may reciprocate with the peripheral sealing surface 30 of the second plate [[30]] 18, with portions of the inner surfaces 14,20… - -
Paragraph 63 recites, “For example, the fluid flow passages 34 includes at least one multipass fluid flow passage 34-1, each having a first end 36 and a second end 38”, which should be corrected to designate “at least one multipass fluid flow passage” with the appropriate reference characters by reciting - - For example, the fluid flow passages 34 includes at least one multipass fluid flow passage [[34-1]] 34-1A, each having a first end 36 and a second end 38 - -. 34-1” throughout paragraphs 63 -72, which should similarly be corrected.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claims 14 and 19-20 are objected to because of the following informalities:  
Claim 14, which depends from claim 10, recites, “a longitudinal axis”, wherein, in view of the context of the claimed invention defined by claim 10, it is understood that the “longitudinal axis” of claim 10 is the same “longitudinal axis” of claim 14. In view of this, claim 14 should be corrected to - - [[a]] the longitudinal axis - -.
Claim 19, which depends from claim 18, recites, “an outer surface of the first plate”, wherein, in view of the context of the claimed invention defined by claim 18, it is understood that the “outer surface of the first plate” of claim 18 is the same “outer surface of the first plate” of claim 19. In view of this, claim 19 should be corrected to - - [[an]] the outer surface of the first plate - -.
Claim 20, which depends from claims 18 and 19, recites, “a lower side of the inlet manifold” and “a lower side of the outlet manifold”, wherein, in view of the context of the claimed invention defined by claims 18 and 19, it is understood that the “lower side of the inlet manifold” and “lower side of the outlet manifold” of claims 18 and 19 are the same “lower side of the inlet manifold” and “lower side of the outlet manifold” recited in claim 20. In view of this, the lower side of the inlet manifold - - and  - - [[a]] the lower side of the outlet manifold - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KENNEY (US 2016/0204486 A1 – published 14 July, 2016; herein referred to as KENNEY).
As to claim 10, KENNEY discloses a heat exchanger (10; par. 53, line 3) for a battery module (100; par. 53, lines 1-6), comprising:
an inlet port(62; figure 4) at a first end (44; see annotated figure 3; par. 59, line 9)of the heat exchanger (see figure 4, in view of annotated figure 3);
an outlet port(62; figure 4) at a second, opposite side(44; see annotated figure 3; par. 59, line 9) of the heat exchanger from the inlet port (see figure 4, in view of annotated figure 3);
a first plate(26; par. 59, lines 27-30)  configured to interface with the battery module (interface at 29; par. 59,lines 1-7) and a second plate(24; par. 58, lines 27-29) shaped with par. 59, lines 1-5), the first plate and the second plate stacked together(par. 59, lines 27-30) to form a plurality of fluid flow passages(40 and/or 42)  extending along a longitudinal axis of the heat exchanger (see annotated figure 3), each of the plurality of fluid flow passages having an inlet end(46)  fluidically coupled to the inlet port(figure 4, in view of flow path 39, which provides the fluid flow to enter at the end, 46, of the fluid flow passages, 40) and an outlet end (48) fluidically coupled to the outlet port(figure 4, in view of flow path 39, which provides the fluid flow to exit at the end, 48, of the fluid flow passages, 40).

    PNG
    media_image1.png
    871
    1552
    media_image1.png
    Greyscale

Annotated Figure 3 of KENNEY
As to claim 13, KENNEY further discloses wherein the inlet port and the outlet port are formed in the first plate(par. 61, line 1 – par. 62, line 8) and wherein the inlet port is provided par. 62, lines 28-30) and the outlet port is provided with an outlet fitting (par. 62,lines 28-30).

As to claim 16, KENNEY further discloses comprising a planar flange (37) surrounding a central area of the heat exchanger (33; par. 66, lines 1-5), the central area formed of the plurality of fluid flow passages (par. 66, lines 5-9), and wherein the planar flange defines a planar peripheral sealing surface along an inner surface of the second plate (see figure 3 and 4 wherein the flange, 37, is positioned along an inner surface of the second plate, the face of the second plate 24 which is mated to the inner surface of the first plate 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEY (US 2016/0204486 A1 – published 14 July, 2016; herein referred to as KENNEY), in view of KENNEY (US 2016/0036104 A1 – published 4 February, 2016; herein referred to as KENNEY ‘104).
As to claim 1, KENNEY discloses a heat exchanger (10; par. 53, line 3) having a first end (44; see annotated figure 3; par. 59, line 9) and a second end (par. 44; see annotated figure 3; par. 59, line 9) spaced apart along a longitudinal axis (see annotated figure 3); and a first side edge (see annotated figure 3) and a second side edge (see annotated figure 3) extending between the first and second ends;
wherein the heat exchanger comprises:
a first plate (24 or 26; par. 59, lines 27-30) having an inner surface (underside of plate 26 or upper side of plate 24, as shown in the view of figure 3), an outer surface (upper side of plate 26 or underside of plate 24, as shown in the view of figure 3), a pair of opposed longitudinally-extending first and second side edges (see annotated figure 3, wherein the opposed longitudinally-extending first and second side edges are along the respective first and second side edges of the heat exchanger, as designated) and a pair of opposed, transversely-extending first and second end edges (see annotated figure 3, wherein the opposed transversely-extending first and second end edges are along the respective first and second side end edges of the heat exchanger, as designated);
a second plate (24 or 26; par. 59, lines 27-30) having an inner surface (underside of plate 26 or upper side of plate 24, as shown in the view of figure 3), an outer surface (upper side of plate 26 or underside of plate 24, as shown in the view of figure 3), a pair of opposed longitudinally-extending first and second side edges (see annotated figure 3, wherein the opposed longitudinally-extending first and second side edges are along the respective first and second side edges of the heat exchanger, as designated) and a pair of opposed, transversely-extending first and second end edges (see annotated figure 3, wherein the opposed transversely-extending first and second end edges are along the respective first and second side end edges of the heat exchanger, as designated), wherein the first and second plates are joined together with their inner surfaces in opposed facing relation to one another (figure 3; par. 59, lines 27-30), and with portions of the inner surfaces being spaced apart from one another (par. 59, line 1 – par. 60, line 12, in particular, the portions of the inner surfaces that are spaced apart are at the locations of the flow passages 40,42);
a plurality of fluid flow passages (40) adapted for flow of a heat transfer fluid (par. 59,lines 1-30), and located between the spaced apart portions of the inner surfaces of the first and second plates (figure 3; par. 59, lines 27-30);
an inlet port (62; figure 4) at the first end of the heat exchanger (see figure 4, in view of annotated figure 3) for supplying the heat transfer fluid to the plurality of flow passages (par. 62, lines 1-8; figure 4, in view of flow path 39); and
an outlet port (62; figure 4) at the second end of the heat exchanger (see figure 4, in view of annotated figure 3) for discharging the heat transfer fluid from the plurality of fluid flow passages (par. 62, lines 1-8; figure 4, in view of flow path 39);
wherein the plurality of fluid flow passages comprises having an open inlet end (46) in flow communication with the inlet port (figure 4, in view of flow path 39, which provides the fluid flow to enter at the end, 46, of the fluid flow passages, 40), and an open outlet end (48) in flow communication with the outlet port (figure 4, in view of flow path 39, which provides the fluid flow to exit at the end, 48, of the fluid flow passages, 40), with longitudinally-extending legs (43; par. 60, lines 1-12; see annotated figure 3).
However, KENNEY does not explicitly disclose wherein the plurality of flow passage comprises at least one multipass fluid flow passage.
14) for the purpose of forming a battery cell heat exchanger/cold plate to dissipate heat from battery cells of vehicles (par. 2, line 1 – par. 3, line 4). KENNEY ‘104 teaches wherein the heat exchanger incorporates a multipass flow passage (20 with flow passes of 34(1), 34(2),34(3), and 34(4); par. 30, line 10-24) which includes an open inlet end (end of the heat exchanger which allows fluid flow to pass through inlet port 27 to the first pass 32(1) of the fluid flow passage 20) in flow communication with the inlet port (par. 29,lines 18-31; par. 30, lines 10-13) and an outlet port end (end of the heat exchanger which allows fluid flow to pass through the fourth pass 34(4) of the fluid flow passage 20 through the outlet port 29) in flow communication with the outlet port (par. 29,lines 18-31; par. 30, lines 15-20). The multipass flow passage has three longitudinally-extending legs (33; figure 2 ). In particular, KENNEY ‘104 states that the number of parallel and U-shaped flow passages is known to be adjusted depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes is dependent upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, since the general conditions of the claim, i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the optimum workable value of passes, e.g., multipass,  of the fluid flow paths by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide at least one of the flow passages of KENNEY is a multipass flow passage, as taught by KENNEY ‘104, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units.

As to claim 2, KENNEY, as modified by KENNEY ‘104, previously taught wherein the multipass fluid flow passage incorporates the three longitudinally-extending legs associated therewith (see the rejection of claim 1).
However, KENNEY, as presently modified, does not explicitly disclose or teach the at least three longitudinally-extending legs are parallel to one another.
KENNEY ‘104 does, however, further teach wherein the longitudinally-extending legs (33) are parallel to one another (par. 7, line 1 – par. 8, line 27, wherein the passages are parallel to one another, such that the longitudinally-extending legs, which delineate the passage, would be parallel). Again, the legs provide multitude in passage of the fluid flow passage, which are adjusted in number depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes, which are defined by the positioning of the parallelly disposed longitudinally-extending legs, for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes and par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, since the general conditions of the claim, i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the optimum workable value of passes, e.g., multipass,  of the fluid flow paths and longitudinally-extending legs by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide at least one of the flow passages of KENNEY is a multipass flow passage with parallel longitudinally-extending legs, as taught by KENNEY ‘104, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units.

As to claim 3, KENNEY, as modified by KENNEY ‘104, previously taught wherein the multipass fluid flow passage incorporates the three longitudinally-extending legs associated therewith (see the rejection of claim 1 and 2).
However, KENNEY, as presently modified, does not explicitly disclose or teach the at least three longitudinally-extending legs being defined as an inlet leg, an outlet leg, and an intermediate leg.
33) include an inlet leg (33 defining the first pass of the multipass fluid flow passage 32(1) of figure 2 of KENNEY ‘104) which includes the inlet end of the multipass fluid flow passage (in particular the inlet fluid passes via 27 and 26 to the inlet portion of the first passage 32(1)), an outlet leg (33 defining the last pass of the multipass fluid flow passage 34(4) of figure 2 of KENNEY ‘104) which includes the outlet end of the multipass fluid flow passage (in particular the inlet fluid passes the outlet portion of the fourth passage 34(4) through 28 and 29 out of the heat exchanger), and at least one intermediate leg (33 defining middle passages 32(2) and 32(3) of figure 2 of KENNEY ‘104) located between the inlet leg and the outlet leg (figure 2). Again, the legs provide multitude in passage of the fluid flow passage, which are adjusted in number depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes, which are defined by the various inlet, intermediate, and outlet legs, for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes and number legs, such as the inlet, outlet, and intermediate legs, are dependent upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, since the general conditions of the claim, i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the optimum workable value of passes, e.g., multipass,  of the fluid flow paths and inlet, outlet, and intermediate legs by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide at least one of the flow passages of KENNEY is a multipass flow passage with at least inlet, intermediate, and outlet legs, as taught by KENNEY ‘104, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units.

As to claim 4, KENNEY, as modified by KENNEY ‘104, previously taught wherein at least one of the flow passages of KENNEY would be defined as a multipass flow passage. In view of this, the at least one multipass flow passage of KENNEY would be modified to incorporate a serpentine flow path of the at least one multipass flow passage, with the inlet and outlet being as defined by KENNEY. In view of this, it is believed that the combination would yield that the multipass fluid flow passage extends along the first side edge of the second plate of KENNEY for the reasons previously provided in the rejection of at least claim 1, wherein the multipass flow passage is first discussed.

As to claim 5, KENNEY, as modified by KENNEY ‘104, previously taught wherein at least one of the flow passages of KENNEY would be defined as a multipass flow passage, and the number of parallel and U-shaped flow passages is known to be adjusted depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In view of this, more than one of the fluid flow passages of KENNEY would be understood to be capable of being modified to include more than one multipass fluid flow passages for the reasons previously stated within at least the rejection of claim 1.  Therefore, in doing so, it would be understood that two adjacent passages (40) of KENNEY would be provided with multiple multipass fluid flow passages (see annotated figure 3A of the combination of KENNEY, in view of KENNEY ‘104 ), such that the configuration includes a first multipass fluid flow passage (top passage which includes the top 32(1), 32(2), and 32(3)) adjacent to a second multipass fluid flow passage (bottom passage which includes the bottom 32(1), 32(2), and 32(3)) and wherein the outlet leg of the first multipass fluid flow passage (33 which defines the outlet passage (32(3) in this modification of the top passage) is adjacent to an inlet leg of the second multipass fluid flow passage (33 which defines the inlet passage 32(1) in this modification of the bottom passage). Thus, it is believed that the modification of KENNEY, in view of KENNEY ‘104, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, in view of the reasons previously discussed in the rejection of claim 1 to provide a fluid flow passage with any number of passes, so as to yield more than one multipass fluid flow passage.

    PNG
    media_image2.png
    1410
    1183
    media_image2.png
    Greyscale

Annotated Figure 3 A of the combination of KENNEY and KENNEY ‘104

As to claim 6, KENNEY, as modified by KENNEY ‘104, previously taught the configuration of claim 5, and the positioning of the inlet and outlet of the heat exchanger being at the first and second ends (see annotated figure 3A, wherein there are at least two multipass passages construed to define the structure of passages 40 of KENNEY, in addition to the inlet being at one side of the heat exchanger and the outlet being at the other side). More so, KENNEY, as modified by KENNEY ‘104, previously taught wherein at least one of the flow passages of KENNEY would be defined as a multipass flow passage, and the number of parallel and U-shaped flow passages is known to be adjusted depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In view of this, it remains that some of the plurality of passages could be single-pass passages, such as that shown in annotated figure 3A of the combination of KENNEY and KENNEY ‘104, so as to provide the plurality of fluid flow passages further includes a single-pass flow passage (bottom most single passage below 32(3)) extends along the second side edge (as designated previously in annotated figure 3 of KENNEY, the second side edge would be the bottom most edge of the heat exchanger construction shown in figure 3A), wherein the single-pass fluid flow passage has an open inlet end in flow communication with the inlet port (see annotated figure 3A, in view of KENNEY at figure 4, in view of flow path 39, which provides the fluid flow to enter at the end, 46, of the fluid flow passages, 40) and an open outlet end in flow communication with the outlet port(see annotated figure 3A, in view of KENNEY at figure 4, in view of flow path 39, which provides the fluid flow to exit at the end, 48, of the fluid flow passages, 40). Thus, it is believed that the 

As to claim 7, KENNEY, as modified by KENNEY ‘104, previously taught the positioning of the second multipass fluid flow passage and the single-pass fluid flow passage (see rejections of claims 5 and 6), such that the structure provides the single-pass fluid flow passage is located between and parallel to the second side edge and the outlet leg of one of the plurality of multipass fluid flow passages(see the bottom-most single-pass fluid flow passage below the last pass 32(3) of the second multipass fluid flow passage and outlet leg 33, thereof, in view of the bottom edge being the second side edge of the second plate as defined by annotated figure 3 of KENNEY). Thus, it is believed that the modification of KENNEY, in view of KENNEY ‘104, would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, in view of the reasons previously discussed in the rejection of claim 1 to provide a single-pass fluid flow passage as structurally claimed with regards to the second side edge and the outer leg of one of the plurality of multipass fluid flow passages.

As to claim 8, KENNEY, as modified by KENNEY ‘104, further discloses comprising an internal inlet manifold space (54; par. 62, lines 1-8) proximate to the first end of the heat exchanger (see annotated figure 3; figure 4) and an internal outlet manifold space (54; par. 62, lines 1-8) proximate to the second end of the heat exchanger (see annotated figure 3; figure 4) figure 4; par. 61, line 1 – par. 63, line 26) and the internal outlet manifold space is in flow communication with the outlet port and with each fluid flow passage of the plurality of fluid flow passages (figure 4; par. 61, line 1- par. 63, line 26).

As to claim 9, KENNEY, as modified by KENNEY ‘104, previously taught wherein at least one of the flow passages of KENNEY would be defined as a multipass flow passage. Further, KENNEY discloses wherein the internal inlet manifold space is in flow communication with the open inlet end of the fluid flow passage (figure 4; par. 61, line 1 – par. 63, line 26)e and the internal outlet manifold space is in flow communication with the open outlet end of the fluid flow passages(figure 4; par. 61, line 1 – par. 63, line 26). In view of this, if at least one of the fluid flow passages is a multipass fluid flow passage, then due to the communication of the internal inlet manifold space and the internal outlet manifold space with the fluid flow passages, the combination would yield that the multipass fluid flow passage is in communication therewith.

As to claim 11, KENNEY discloses having legs substantially straight and parallel to one another and extending along a longitudinal axis of the heat exchanger (43; par. 60, lines 1-12; see annotated figure 3), but does not explicitly disclose wherein the plurality of flow passage comprises at least one multipass fluid flow passage and wherein the at least one multipass fluid flow passage has an inlet leg, at least one intermediate leg, and an outlet leg.
14) for the purpose of forming a battery cell heat exchanger/cold plate to dissipate heat from battery cells of vehicles (par. 2, line 1 – par. 3, line 4). KENNEY ‘104 teaches wherein the heat exchanger incorporates a multipass flow passage (20 with flow passes of 34(1), 34(2),34(3), and 34(4); par. 30, line 10-24) which includes legs (33) include an inlet leg (33 defining the first pass of the multipass fluid flow passage 32(1) of figure 2 of KENNEY ‘104), an outlet leg (33 defining the last pass of the multipass fluid flow passage 34(4) of figure 2 of KENNEY ‘104), and at least one intermediate leg (33 defining middle passages 32(2) and 32(3) of figure 2 of KENNEY ‘104). In particular, KENNEY ‘104 states that the number of parallel and U-shaped flow passages is known to be adjusted depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes, which are defined by the various inlet, intermediate, and outlet legs, for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes and number legs, such as the inlet, outlet, and intermediate legs, are dependent upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, since the general conditions of the claim, i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the e.g., multipass,  of the fluid flow paths and inlet, outlet, and intermediate legs by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide at least one of the flow passages of KENNEY is a multipass flow passage with at least inlet, intermediate, and outlet legs, as taught by KENNEY ‘104, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units.

As to claim 12, KENNEY, as modified by KENNEY ‘104, previously taught the incorporate of inlet, intermediate, and outlet legs, defining the at least one multipass fluid flow passage (see rejection of claim 11). However, KENNEY, as presently modified, does not further disclose wherein the inlet leg and outlet leg are each joined to the at least one intermediate leg by a bend and wherein the bend is a rounded hairpin bend located proximate to one of the first end and the second end of the heat exchanger.
However, KENNEY ‘104 further teaches that the inlet leg and outlet leg each joined to the at least one intermediate leg by a bend and wherein the bend is a rounded hairpin bend located proximate to one of the first end and the second end of the heat exchanger (see annotated figure 3 of KENNEY ‘104). Again, the number of passes, which are defined by the various inlet, intermediate, and outlet legs, for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes and number legs, such as the inlet, outlet, and intermediate legs, are dependent upon the specific application of the product in terms of the required overall size of the heat exchanger, par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, since the general conditions of the claim, i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the optimum workable value of passes, e.g., multipass,  of the fluid flow paths and inlet, outlet, and intermediate legs by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide at least one of the flow passages of KENNEY is a multipass flow passage with at least inlet, intermediate, and outlet legs, as taught by KENNEY ‘104 to be structurally connected via a bend with a rounded hairpin bend located proximate to either one of the first side edge or the second side edge, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units.

    PNG
    media_image3.png
    942
    1447
    media_image3.png
    Greyscale

Annotated Figure 3 of KENNEY ‘104
As to claim 15, KENNEY does not further disclose wherein the plurality of fluid flow passages form a serpentine pattern.
However, KENNEY ‘104 is within the field of endeavor provided a heat exchanger (14) for the purpose of forming a battery cell heat exchanger/cold plate to dissipate heat from battery cells of vehicles (par. 2, line 1 – par. 3, line 4). KENNEY ‘104 teaches wherein the heat exchanger incorporates a multipass flow passage (20 with flow passes of 34(1), 34(2),34(3), and 34(4); par. 30, line 10-24). In particular, KENNEY ‘104 states that the number of parallel and U-par. 30,lines 24-30). In view of this, the number of passes for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes is dependent upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, since the general conditions of the claim, i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the optimum workable value of passes, e.g., multipass,  of the fluid flow paths by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide each of the flow passages of KENNEY as multipass flow passages, as taught by KENNEY ‘104, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units. In view of this, the plurality of passages would be formed as shown by KENNEY ‘104 to be serpentine pattern.

As to claim 17, KENNEY discloses a battery heat exchange system (such as that shown in figure 2), comprising:
a battery module (100; par. 53, lines 3-6), including at least one battery cell (14; par. 53, lines 3-6);
a set of plates (24 and 26) forming a heat exchanger (par. 57, lines 5-9) including a first plate (26) directly in contact with the battery module (par. 58, lines 1-7, in view of the description at par. 55, lines 1-4 to provide the battery module in surface-to-surface contact with the primary heat transfer surface) and a second plate (24) arranged below the first plate and spaced away from the battery module by the first plate (see annotated figure 3 and figure 4);
a plurality of flow passages (40), in fluid communication with an inlet port (62 of figure 4 which provides an arrow feeding into the heat exchanger) and an outlet port (62 of figure 4 which provides an arrow feeding out of the heat exchanger) of the heat exchanger (par. 62, lines 1-8; figure 4, in view of flow path 39) and formed in spaces between the first plate and the second plate (par. 59, line 1 – 30); and
an inlet manifold arranged at a first end(28 of figure 4 which provides an arrow feeding in to the heat exchanger, and further in view of the designations of the first and second end of the heat exchanger in annotated figure 3) of the battery heat exchanger and in fluid communication with the inlet port (par. 61, line 1- par. 62, line 8) and;
an outlet manifold arranged at a second, opposite end(28 of figure 4 which provides an arrow feeding out of the heat exchanger, and further in view of the designations of the first and second end of the heat exchanger in annotated figure 3) of the battery heat exchanger and in fluid communication with the outlet port(par. 61, line 1- par. 62, line 8).

KENNEY ‘104 is within the field of endeavor provided a heat exchanger (14) for the purpose of forming a battery cell heat exchanger/cold plate to dissipate heat from battery cells of vehicles (par. 2, line 1 – par. 3, line 4). KENNEY ‘104 teaches wherein the heat exchanger incorporates a multipass flow passage (20 with flow passes of 34(1), 34(2),34(3), and 34(4); par. 30, line 10-24) which includes an open inlet end (end of the heat exchanger which allows fluid flow to pass through inlet port 27 to the first pass 32(1) of the fluid flow passage 20) in flow communication with the inlet port (par. 29,lines 18-31; par. 30, lines 10-13) and an outlet port end (end of the heat exchanger which allows fluid flow to pass through the fourth pass 34(4) of the fluid flow passage 20 through the outlet port 29) in flow communication with the outlet port (par. 29,lines 18-31; par. 30, lines 15-20). The multipass flow passage has three longitudinally-extending legs (33; figure 2). In particular, KENNEY ‘104 states that the number of parallel and U-shaped flow passages is known to be adjusted depending upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30,lines 24-30). In view of this, the number of passes for a heat exchanger flow passage is a result-effective variable, i.e., a variable which achieves a recognized result. See MPEP §2144.05 – II. In this case, the number of passes of a fluid flow path is dependent upon the specific application of the product in terms of the required overall size of the heat exchanger, the specific heat transfer and/or pressure drop requirements for a particular application (par. 30, lines 24-30), so as to achieve temperature uniformity across the heat transfer surface that comes into contact with the battery units and ensure adequate dissipation of heat generated by the battery units (par. 6, lines 1-5). Therefore, , i.e., flow paths of a fluid within a heat exchanger, wherein the number of flow passages can be selected based on design requirements to achieve the goal of adequately dissipating heat from battery cells, it is not inventive to discover the optimum workable value of passes, e.g., multipass,  of the fluid flow paths by routine experimentation, and it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to provide the plurality of fluid flow passages of KENNEY to comprise a plurality of multipass fluid flow passages, as taught by KENNEY ‘104, so as to achieve the desired design requirements to obtain temperature uniformity across the heat transfer surface that comes into contact with the battery units and to ensure adequate dissipation of heat generated by the battery units.

As to claim 18, KENNEY, as modified by KENNEY ‘104, previously taught wherein the plurality of fluid flow passages includes a plurality of multipass fluid flow passages (see rejection of claim 17). In addition, KENNEY further discloses wherein the inlet manifold (28 of figure 4 which provides an arrow feeding in to the heat exchanger, and further in view of the designations of the first and second end of the heat exchanger in annotated figure 3) is arranged external to the set of plates (see figure 4; par. 61, lines 1-3), the inlet manifold having an upper side (top most surface of 28, shown in figure 4) in which the inlet port is provided (see figure 4, wherein 28 is provided on the top most surface of 28) and a lower side(bottom most surface defined by flange 58, which is intended to abut the top surface of the first plate 26) which is in direct communication with an open inlet end of each of the plurality of fluid flow passages (entry at 46 as shown in figure 4; par. 61, line 1 – par. 62, line 8) and sealingly joined to an outer surface of the first plate (par. 61, lines 1-17).

As to claim 19, KENNEY, as modified by KENNEY ‘104, previously taught wherein the plurality of fluid flow passages includes a plurality of multipass fluid flow passages (see rejection of claim 17). In addition, KENNEY further discloses wherein the outlet manifold (28 of figure 4 which provides an arrow feeding out of the heat exchanger, and further in view of the designations of the first and second end of the heat exchanger in annotated figure 3) is arranged external to the set of plates (see figure 4; par. 61, lines 1-3), the outlet manifold having an upper side (top most surface of 28, shown in figure 4) in which the outlet port is provided (see figure 4, wherein 28 is provided on the top most surface of 28) and a lower side(bottom most surface defined by flange 58, which is intended to abut the top surface of the first plate 26) which is in direct communication with an open outlet end of each of the plurality of fluid flow passages (exit at 48 as shown in figure 4; par. 61, line 1 – par. 62, line 8) and sealingly joined to an outer surface of the first plate (par. 61, lines 1-17).

As to claim 20, KENNEY, as modified by KENNEY ‘104, previously taught wherein the plurality of fluid flow passages includes a plurality of multipass fluid flow passages (see rejection of claim 17). In addition, KENNEY further discloses wherein a lower side of the inlet manifold is provided with one or more apertures(single aperture at the base of the inlet manifold 28 which is defined by the flange 58) aligned with a plurality of inlet apertures (32; as shown in figure 4) in the first plate, each of the inlet apertures of the first plate being provided directly over the open inlet end of at least one of the plurality of fluid flow passages(see figure 4; par. 61, line 1 – par. 62, line 8) and wherein a lower side of the outlet manifold is provided with one or more apertures(single aperture at the base of the outlet manifold 28 which is defined by the flange 58) aligned with a plurality of outlet apertures(38; as shown in figure 4) in the first plate, each of the outlet apertures of the first plate being provided directly over the open outlet end of at least one of the plurality of fluid flow passages(see figure 4; par. 61, line 1 – par. 62, line 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KENNEY (US 2016/0204486 A1 – published 14 July, 2016; herein referred to as KENNEY), in view of MAHE (US 2016/0049705 A1).
As to claim 14¸ KENNEY does not further disclose wherein the first plate is wider than the second plate in a direction parallel to a transverse axis of the heat exchanger and wherein the first plate includes first and second outwardly projecting side portions extending parallel to a longitudinal axis of the heat exchanger alongside edges of the heat exchanger.
However, MAHE is within the field of endeavor provided a heat exchanger for a battery module (abstract, lines 1-2) teaches a first plate (7) being wider than a second plate (3), as shown in figure 4, by the extension of the first plate (7) with first and second outwardly projecting side portions (72; see figures 4-5 of MAHE which provides the projecting side portions to extend over and peripheral edge of the second plate 3, thus, providing the first plate is wider than the second plate). More so, these first and second outwardly projecting side portions would be understood to be along at least sides extending along a longitudinal axis of the heat exchanger, based on the extension direction of the fluid flow passages of MAHE (5; figure 4), which would thereby, provide the projecting side portions, which make the first plate wider than the second plate, be along a transverse axis of the heat exchanger (an axis which is transverse to the longitudinal extension direction).  In particular, MAHE provides such wider par. 49, lines 1-9) through a wide variety of manufacturing processes (par. 10, lines 7-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KENNEY, in view of MAHE to incorporate a wider first plate with first and second outwardly projection side portions, as structurally claimed, for the purposes of fixing the first and second plates together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            9/29/2021